Citation Nr: 0510172	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1978 to April 
1981, and from March 1983 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, that denied, in pertinent part, 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran has perfected a timely 
appeal.

The veteran also perfected appeals with regard to the issues 
of entitlement to initial compensable evaluations for benign 
prostatic hypertrophy and low back strain.  He wrote in his 
substantive appeal, however, that the grant of 10 percent 
evaluations for each of these disabilities would satisfy the 
appeal.  The RO subsequently granted 10 percent evaluations 
for each disability.  The RO's decision constituted a full 
grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 
35 (1993) (holding that while a claimant is generally 
presumed to be seeking the maximum benefit allowable by law, 
the claimant may choose to limit the appeal to a lesser 
benefit).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no competent evidence of bilateral hearing loss 
that could be related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The veteran and his representative have been fully advised of 
the evidence needed to substantiate entitlement to service 
connection for bilateral hearing loss, of the evidence he 
needed to provide and the evidence VA would obtain, as well 
as the need for him to submit any evidence in his possession.  
Such notice was issued to the veteran in the October 2001 
rating decision, the September 2002 statement of the case, 
the February 2003 supplemental statement of the case, and a 
January 2004 letter.  

These documents also provided the veteran and his service 
representative with notice of the law and governing 
regulations, including the VCAA, as well as the requirement 
to submit medical evidence that established entitlement to 
service connection for bilateral hearing loss.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  The veteran responded to 
the January 2004 letter from the RO with a statement in 
February 2004 that he had no evidence to submit outside of 
his service medical records.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA medical 
records.  There are no reported records that are not part of 
the claims folder.

During the pendency of this appeal, VA provided the veteran 
with examinations in order to determine the nature and 
etiology of his claimed bilateral hearing loss.  Thus, the 
Board concludes that no further examinations are required in 
this case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of hearing loss at his first 
enlistment physical examination in December 1977.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
10

The veteran was found qualified for enlistment in to active 
service.

The veteran's hearing was within normal limits on repeated 
audiometric testing in July 1978, March 1979, and April 1980.

At the veteran's first separation physical examination in 
April 1981, his pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
20
LEFT
15
15
15
10
25

The in-service examiner stated that the veteran had no 
significant or interval history during his first period of 
service.  He was found qualified for separation from service.

The veteran denied any history of hearing loss at his second 
enlistment physical examination in January 1983.  His pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
10

The veteran was found qualified for enlistment in to active 
service.

The veteran's hearing was within normal limits on audiometric 
testing in March 1983.

At a periodic physical examination in February 1987, the 
veteran denied any history of hearing loss.  His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
10
10
5
10
25

On periodic physical examination in August 1989, the veteran 
again denied any history of hearing loss. His pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25
LEFT
10
20
10
15
25

The in-service examiner noted that the veteran experienced 
high frequency hearing loss that was not considered 
disabling.  The veteran was advised to pursue hearing 
conservation.  

The veteran again denied any hearing loss at a flight 
physical examination in May 1992.  His pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
20
LEFT
5
15
5
5
25

The veteran was found qualified for flight duty.

The in-service audiologist noted a significant threshold 
shift of 20 dB or greater in the veteran's hearing on 
audiometric testing in August 1995.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
30
LEFT
10
20
15
20
35

The veteran reported no hearing loss at a routine physical 
examination in September 1997.  The veteran's pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
5
10
10
10
20

The audiologist noted that the veteran used personal hearing 
protection in the form of hand-formed earplugs.

At the veteran's retirement physical examination in May 2000, 
he reported a history of hearing loss.  He stated that he had 
been told that he had hearing loss after a recent hearing 
test.  The veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
10
10
10
25
40

On outpatient treatment on June 2, 2000, the veteran 
complained of hearing problems.  He stated that he noticed an 
increased noise level at work and some decreased sense for 
background noises.  The examiner stated that the veteran had 
failed 2 hearing tests.  The veteran's job was as a jet 
mechanic, although he recently had moved from working in an 
aircraft hanger to working in a trailer.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
35
LEFT
5
15
15
30
35

The in-service audiologist noted a significant threshold 
shift of 20 dB or greater in the veteran's hearing.  The 
examiner's assessment was hearing loss.

On outpatient treatment on June 29, 2000, it was noted that 
the veteran had failed two hearing tests.  The veteran had 
been a jet mechanic for 23 years and had worn hearing 
protection.  Objective examination revealed clear ears and 
normal tympanic membranes.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
10
15
10
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was bilateral mild high 
frequency sensorineural hearing loss with excellent word 
recognition ability at conversational levels.

On VA audiology examination in August 2000, the veteran 
complained of difficulty understanding conversation with 
background noise.  He stated that he had been a jet aircraft 
mechanic and had been required to wear double hearing 
protection during service.  The VA examiner stated that the 
claims file was not available for review.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
10
10
15
30

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Tympanometry and acoustic reflex 
testing were unremarkable.  The diagnosis was hearing acuity 
within normal limits in the right ear from 250 to 4000 hertz 
(Hz) with a mild loss at 6000 and 8000 Hz and hearing acuity 
within normal limits in the left ear from 250 to 3000 Hz with 
a mild loss from 4000 to 8000 Hz with good bilateral word 
recognition.

In statements on his September 2002 notice of disagreement, 
the veteran contended that his hearing had declined 
continuously during service.  He also contended that he 
currently had problems hearing when there was background 
noise.  

In statements on his October 2002 substantive appeal (VA Form 
9), the veteran disputed the results of the hearing test 
conducted at his retirement physical examination in May 2000.


Analysis

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for sensorineural hearing, 
as an organic disease of the nervous system, if it appeared 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran received regular audiometric testing throughout 
his more than 20 years of active service.  With the exception 
of an in-service audiogram conducted in May 2000, at his 
separation from service, the veteran's in-service audiometric 
testing results show hearing loss as defined by 38 C.F.R. 
§ 3.385.  Although this lone audiometric test result 
demonstrated impaired hearing for VA purposes, subsequent in-
service audiometric testing in June 2000 showed no 
compensable hearing loss, or hearing loss as defined in 38 
C.F.R. § 3.385.

More importantly, there is no evidence of any current hearing 
loss that could be related to service or any incident of 
service, including the veteran's claimed in-service noise 
exposure as a jet aircraft mechanic.  The only reported post-
service hearing test was that conducted in August 2000.  That 
test showed that the veteran did not have hearing loss as 
defined in 38 C.F.R. § 3.385.

There is no other competent evidence that the veteran has 
current hearing loss as defined in 38 C.F.R. § 3.385.  As a 
lay person, the veteran is not competent to report current 
hearing loss meeting those criteria.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Thus, his assertion of hearing loss 
cannot serve to show hearing loss as required by the 
regulation.  Id.

Without competent evidence that the veteran has hearing loss, 
as defined by VA, the weight of the evidence is against the 
grant of service connection.  38 U.S.C.A. § 5107 (West 2002).  
As the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


